                     UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF CALIFORNIA (SANTA ROSA)


IN RE:         SULLIVAN VINEYARDS CORPORATION,
CASE NO.       17-10065

          NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
                              (FORM 2100A)

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
transfer, other than for security, of the claim referenced in this evidence and notice.

 Stephen A. Finn                                       Wineshipping.com, LLC,
 Name of Transferee                                    Name of Transferor

 Name and Address of where notices to                  Court Claim No.: Schedule E/F 3.55
 transferee should be sent:                            Amount of Claim: $30,774.50
                                                       Date Claim Filed: 02/15/2017
 Philip S. Warden
 Four Embarcadero Center, 22nd Floor                   Last Four Digits of Acct #_____
 Sand Francisco, CA 9411

 Phone: 415-983-1000
 Last Four Digits of Acct #_____

 Name and Address where transferee payments
 should be sent (if different from above):




I declare under penalty of perjury that the information provided in this notice is true and correct to
the best of my knowledge and belief.



By: _/s/ Philp S. Warden___________                           Date: February 11, 2020
Transferee/Transferee’s Agent




                                                                                          4810-9009-6564

Case: 17-10065       Doc# 514      Filed: 02/11/20      Entered: 02/11/20 09:48:30        Page 1 of
                                                3
                     UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF CALIFORNIA (SANTA ROSA)


IN RE:         SULLIVAN VINEYARDS CORPORATION,
CASE NO.       17-10065

          NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
                              (FORM 2100B)

The claim listed on the Debtor’s Schedule E/F at 3.55 was filed or deemed filed under 11 U.S.C.
§ 1111(a) in this case by the alleged transferor. As evidence of the transfer of that claim, the
transferee filed a Transfer of Claim Other than for Security in the clerk’s office of this court on
February 11, 2020.

Stephen A. Finn                                       Wineshipping.com, LLC,
Name of Transferee                                    Name of Alleged Transferor

Address of Transferee:                                Address of Alleged Transferor:
Philip S. Warden                                      50 Technology Court
Four Embarcadero Center, 22nd Floor                   Napa, CA 94558
Sand Francisco, CA 9411


                          DEADLINE TO OBJECT TO TRANSFER

The alleged transferor of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by
the court, the transferee will be substituted as the original claimant without further order of the
court.


Date:____________                                     __________________________
                                                      CLERK OF THE COURT




                                                                                        4810-9009-6564

Case: 17-10065       Doc# 514      Filed: 02/11/20     Entered: 02/11/20 09:48:30        Page 2 of
                                                3
                          EVIDENCE OF TRANSFER OF CLAIM


TO:            Clerk, United States Bankruptcy Court, Northern District of California

AND TO:        Wineshipping.com, LLC

        Wineshipping.com, LLC, (“Seller”) with an address of 50 Technology Court, Napa, CA
94558, for good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby certify that it has unconditionally and irrevocably sold, transferred and
assigned to Stephen A. Finn, with a notice address of Four Embarcadero Center, 22nd Floor, San
Francisco, CA 94111 (“Buyer”), all right, title and interest in and to the claims of Seller against
Sullivan Vineyards Corporation in the amount of $30,774.50, listed on the Debtor’s Schedule E/F
at 3.55 (the “Claim”) in the United States Bankruptcy Court, Northern District of California, Case
No.17-10065.

         Seller hereby waives any notice or hearing requirements imposed by Rule 3001 of the
Federal Rules of Bankruptcy Procedure, and stipulates that an order may be entered recognizing
this transfer and sale of the Claim as an unconditional assignment and sale and Buyer herein as the
valid owner of the Claim. You are hereby requested to make all future payments and distributions,
and to give all notices and other communications, in respect to the Claim to Buyer.

       IN WITNESS WHEREOF, dated as of the 11th day of February, 2020.

                                                 Wineshipping.com, LLC

                                                 By: /s/ David Joyce

                                                 Name: David Joyce


                                                 Stephen A. Finn

                                                 By: /s/ Philip S. Warden


                                                 Name: Philp S. Warden
                                                 Title: Attorney-in-Fact




                                                                                        4810-9009-6564

Case: 17-10065       Doc# 514     Filed: 02/11/20     Entered: 02/11/20 09:48:30        Page 3 of
                                               3
